Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jokinen et al (U.S. Patent Application Publication No. 2014/0122735 A1). Jokinen’s patent application meets all the limitations for claims 1-9 recited in the claimed invention.

As to claim 1, Jokinen et al teach a method for monitoring message packets that are exchanged between at least two control units (processors) (figure 1), wherein the message packets are concatenated in a data stream, wherein the message packets each have an identifier, a payload, and a length specification of the payload described by a data item of predefined word size (par. 0002, figure 1, par.0015), wherein the at least two control units are connected by a distributor (switch), wherein the distributor is connected by a first distributor port to a first of the at least two control units, is connected by a second distributor port to a second of the at least two control units, and is connected by a third distributor port to a computer system (manager), wherein the data stream flows through the first distributor port and the second distributor port to communicate between the first control unit and the second control unit (figure 1, pars. 0013-0014), wherein the computer system has a memory, and wherein information on the respective identifiers of the message packets Is stored in the memory, and wherein a program for carrying out the method steps is stored in the memory (figure 1, pars. 0012-0014 & 0017), the method comprising: a. mirroring the data stream between the first distributor port and the second distributor port at the third distributor port, and transmitting the data stream to the computer system (figure 1, par. 0014); b. searching in the data stream until a first known identifier is identified; C. reading the data item of a predefined size following the identified identifier and interpreting the data item as a length specification for the payload of the corresponding message packet for the identified identifier; d. checking whether the data stream has an additional known identifier after the interval determined by the length specification from step c; e. repeating at least once the steps c and d for the corresponding additional Known identifiers (figure 2, pars. 0018-0020, figure 4, pars. 0025-0028, identify identifier based on the message size(bites), checking bits in each data field; and generate queue ID) f. displaying or recording on the computer system of the messages identified in the data stream if the check in step d also has a positive result after the at least one repetition (figure 1, pars. 0013, 0017, 0021, display message in queue).

As to claim 2, Jokinen et al teach that a required number of successive repetitions of a positive identification of an identifier from step d are specified (figure 4, pars. 0032-0033).

As to claim 3, Jokinen et al teach that a return in the data stream to the identifier identified in method step b and repeating the method starting from step b take place in an event of a negative result of the check from step d, and wherein the inspection of the data stream is continued starting from the next byte (figure4, pars. 0025-0029).

As to claims 4-5, Jokinen et al teach that the at least two control units are control units under test, and the computer system is provided by a hardware-in-the-loop system for simulating the environment for the control units under test (figure 1, pars. 0012-0016), and the information on the respective identifiers of the message packets is specified by a communications matrix (figure 4, pars. 0030-0033).

As to claim 6, Jokinen et al teach that the monitoring of the messages takes place during the environment simulation and/or in real time, wherein the payloads of the message packets exchanged between the first control unit and the second control unit have signals that are known to the HIL system from the communications matrix as well (figure 1, pars. 0012-0017), and wherein the message packets with identified identifiers are processed for display in that the corresponding payloads of the identified message packets are searched for known signals and the recognized signals are caused to be displayed with corresponding marking (figure 4, pars. 0025-0033).

As to claims 7-8, Jokinen et al teach that the transmission of the message packets takes place via TCP, and the message packets conform to the SOME/IP protocol of AUTOSAR (pars. 0016 & 0034, reference teaches that the transmission of the message packets using standard communication protocol such as TCP & IP).

As to claim 9, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claims 10-14 are merely an apparatus for the method of operations defined in the claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites "A computer system for carrying out the method according to claim 1”, which is apparatus/system claim to perform the method of claim 1, but the computer system of claim 9 is not positively recited the intended components (limitations) to perform the steps of method claim 1; therefore, the claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention.

Additional References
The examiner as of general interest cites the following references.
a. 	Bergamasco et al, U.S. Patent No. 7,734,808 B1.
b. 	Vanden Heuvel et al, U.S. Patent No. 5,751,723 A.
c. 	Moffett et al, U.S. Patent No 3,766,322 A.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            April 07, 2022